 SARKES TARZIAN, INC.587Sarkes Tarzian,Inc.andInternational BrotherhoodofElectricalWorkers,AFL-CIO.Cases25-CA-2490, 25-CA-2534, and 25-RC-2308February 1, 1968DECISION,ORDER,AND CERTIFICATIONOF RESULTS OF ELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn March 8, 1967, Trial Examiner David Lon-don issued his Decision in the above-entitledproceedings, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso recommended that the election held herein beset aside. Thereafter, Respondent filed exceptionsto the Decision and a supporting brief, and GeneralCounsel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in these cases, andfindsmerit in Respondent's exceptions.Ac-cordingly, the Board adopts the Trial Examiner'sfindings, conclusions, and recommendations onlyto the extent that they are consistent with the fol-lowing.Respondent is engaged in the manufacture ofelectrical equipment at three plants in MonroeCounty, Indiana. The Union began a drive to or-ganize the more than 1,600 production and main-tenance employees at the three plants in April 1962.In January 1963, there was an election. The Unionlost and filed objections. The Board set aside theelection and directed a second election. I On May12, 1966, the Board conducted a second election.Again the Union lost and again it filed objections tothe election. It also filed unfair labor practicecharges. The objections and the unfair labor prac-tice allegations were consolidated for the purposeof, a hearing. The Trial Examiner found that Re-spondent had committed multiple violations ofSection 8(a)(3) and (1), and found further that theseviolations warranted setting aside the election.1.The Trial, Examiner found that Respondentimposed, and kept in effect until employee TomBeech quit,a rule against work relaxation by itsmaintenance employees in order to devise a pretextto discipline said employees for their union ad-herence.We disagree with this finding.Tom Beech was one of five maintenance men onthe night shift.He was hired in February 1966. Onthis eveningof April14, 1966,he appeared at workwearing a union button,the first such button wornby an employee on the night shift.The same even-ing Payne,the night foreman,told Beech that hewas being transferred to the day shift because oneof the maintenance men on the day shift had quit.When Beech complainedthe lollowingdayto PlantManager Polley that he could not work days,2 thetransfer order was rescinded,Polleyexplaining thathe had mistakenly thought Beech was a cam man.There is no contention that this attempted transferof Beech violated the Act. On the everting of April15, Payne called a meeting of the night maintenancemen and told them that henceforward,instead ofbeing responsible for the maintenance of a particu-lar set of machines,they would be rotated on dif-ferent machines,and that they were "no longer tosit down at all and quit talking to the girls,, to keepbusy at all times and if the new machines wererunning properly to find work somewhere along thelines even if the machines weren't being operated.."Abouta week after this talk by Payne, Beechquit.It is not contended that Beech's quitting wascaused by Respondent or was unlawful. AfterBeech quit,several employees testified,main-tenance men sat and talked to the girls on the line"just about every night."Theabove facts are not sufficient to justify an in-ference that the purpose of the rule against"relaxa-tion" was to devise a pretext to discipline the main-tenance employees for their union adherence.First,the rule applied to all maintenance employees andnot only to Beech.And the evidence does not showthat the four other maintenance men were knownadherents of the Union. Second,the rule wasreasonable under the circumstances.The evidenceis that the maintenance work on the night shift wasnot being performed properly and that operators aswell as supervisors had complained of laxity. Therule itself merely required that the maintenance em-ployees keep busy rather than sit around and talk toemployees as some of them did.Although thetestimony that the maintenancemen resumed talk-ing to production operators after Beech quit createssome doubt as tothebona fidesof the reason for therule against"relaxation," it is not sufficient to over-come the other evidence which indicates that therulewas adopted for legitimate economic ratherthan discriminatory reasons.2.The TrialExaminer further found thatRespondent violated Section 8(a)(1) by engaging insurveillance of employees as they entered and1157 NLRB 1193.2Unknown toRespondent,Beech wasattending law school during theday169 No. 84 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDremained in the restroom in order to ascertain theirunion adherence or sympathies. Again we disagree.About 2 years prior to the hearing, ForemanPayne had promulgated a rule among coilwindersthat two persons from the same group were not togo to the restroom at the same time. For somereason, the rule had not been applied to the girls inquality audit. In April 1966, when two coilwinderswho were members of the Union's organizing com-mittee were criticized for violating the rule, theycomplained that the rule was not applied to girls inquality audit and they named specifically AnnaBranam and Reva Robertson, two other membersof the organizing committee. As a result of thesecomplaints,Respondent in mid-April 1966 ex-tended the rule to the quality audit girls. Thereafter,Reva Robertson testified, every time she went tothe restroom she was followed by AssistantForeman Porter, or a group leader, who remainedthere as long as Robertson, and then followed herout.Anna Branam testified that, on April 14, shesaw Foreman Payne and Assistant Foreman Porter"sitting on the line directly in front of the restroom.They had a pad of paper and a pencil and each timea girl would go in and out they would write downsomething on this paper." She also testified thatwhenever she went to the restroom she was fol-lowed by Porter. On April 18, Branam complainedto General Foreman Parish that she was "being fol-lowed and watched at all times." When asked byParish if she had any idea why this was being done,Branam answered it was because she attendedunion meetings. Parish replied that what she did"after 12:30 is strictly [her] own business."The Trial Examiner did not find the original ruleagainst two girls going to the restroom together, orthe extension of the rule to the quality audit girls,unlawful. As set forth above, the original rule waspromulgated before the Union's organizing cam-paign and the extension of the rule to quality auditgirls resulted from the complaint of members of theunion organizing committee. The Trial Examinerfound only that Respondent had engaged in surveil-lance of its employees, relying on the testimony ofRobertson and Branam that they had been observedand followed into and out of the restroom by super-visors, and that two foremen had sat outside therestroom and had written something on a pad eachtime a girl went in or out of the restroom. There isno evidence that the watching of Robertson andBranam had anything to do with their union activi-ties. Both had been singled out by other members ofthe Union's organizing committee as violating therule against employees in the same group going tothe restroom together. When Branam complainedtoGeneral Foreman Parish about being watchedand attributed this to the fact that she had attendedunion meetings, Parish replied in substance that herattendance at such meetings was her own business.Neither girl was reprimanded for engaging in or-ganizing activities in the restroom. As for theforemen who made notes outside the restroom,there is no evidence of what they wrote. It issheerest speculation that the surveillance of em-ployees entering and leaving the restroom was, asfound by the Trial Examiner, for the purpose ofascertaining the union sympathies or adherence ofemployees. An equally tenable inference is that thesurveillance was for the purpose of enforcing thelawful rule against certain employees going to therestroom together. Under the circumstances, wefind that the General Counsel has not proved by apreponderance of evidence that Respondent en-gaged in unlawful surveillance of its employees.3.The Trial Examiner found that Respondentconstructively discharged Agnes Felty and RevaRobertson and discharged Bobby L. Bennett, all inviolation of Section 8(a)(3). We disagree.Agnes FeltyMrs. Felty was hired in April 1962. She wasgiven the standard job classification test for newemployees and her performance indicated that shewas best suited for crimp and solder work. As aresult, she was given a crimp and solder pattern. In-itially she did solder work with a hand iron. About6 months later, Respondent transferred her into theproductionmachine shop where she operated anumber of different machines. She remained in thisshop until September 1965, when, together with anumber of other employees, she was transferred toa production assembly line where she did crimp andsolder work. About a week later, she was trans-ferred to another assembly line where she per-formed solder work.In November 1965, Felty brought Respondenttwo statements from her personal physician. Insum, the statements recommended that Felty begiven a 30-day medical leave of absence because ofher sensitivity to solder fumes. Respondent grantedthe request.On December 13, 1965, Felty returned to workwith clearance from her physician to do so. Respond-ent assigned her to her former job. Again botheredby the solder fumes, she saw her physician anqseveral days later brought a statement from him,which said that she was still allergic to solder fumes)and should not work in this type of atmosphere.Respondent reassigned her: first, for a day or sostraightening little blades which had been bent inthe tuners; then, in the machine shop; and, finally,to the initial position on a production assembly linewhere she put contacts in solder rings. This last jobrequired no soldering although some solder workwas performed 5 or 6 feet farther down the line.On April 18, 1966, the assembly line on whichFelty was working was dissolved. Of the 12 girlsadversely affected by the dissolution, 6 decided toquit and 6 were reassigned. Felty was transferred toanother assembly line where she did crimp but nosolderwork. The next morning Felty reported SARKES TARZIAN, INC.589directly to the plant nurse and complained aboutsolder fumes which were bothering her. The nursethen directed her to Production Manager Polley towhom she repeated her complaint about the solderfumes. Polley told her, as he had the day beforewhen she had made a similar complaint, that shehad been hired as a crimp and solder worker, thatthe only openings outside of crimp and solder workwere in the machine shop, and these jobs werebeing saved for older girls. He then asked Felty toat least try her new job, for otherwise he wouldhave to let her go.Felty went back to the assembly line. Her stationwas between two girls who were using solder irons,although she did only crimping. Fifteen to twentyminutes later her foreman, acting on Polley's in-structions, brought her a small adjustable table fanwhich solderers normally used to blow away fumes,and placed it directly in front of her on a conveyorbelt.A short time later she told her assistantforeman that she did not feel very well and that shewas going to go home at the 9 o'clock break. Theassistant foreman said she would tell the foremanthat Felty was going home at the break. About 8:20a.m. the foreman returned with a relief girl and saidthat if Felty felt that bad she couldgo home im-mediately. Felty left the line, checked out throughthe dispensary, and went home. On April 25, Feltyreturned to the plant with a statement from herphysician which said that Felty had a respiratorycondition which was aggravated by solder fumesand that she"must notcome in contact with suchfumes." After reading the statement, Polley told herthat he was forced to put her on medical leavebecause he could not allow the Company to be suedas the result of her health problems. She neverreturned to work.The Trial Examiner found thatRespondent con-structively discharged Felty on April 19, 1966, byassigning her to a job which Polley knew was injuri-ous to her health and which he knew she would notand could not accept. The Trial Examiner alsofound that Respondent was motivated in its conductby Felty'sunionactivities.Felty was a member of the Union's organizingcommittee during the 1962 organization campaignand has' been a member of the Union ever since.During the 1962 campaign, she passed out morethan 100 union cards. On March 18, 1966, shepassed out 20-30 union cards in the plant and per-sonally solicited the signatures of five employees tosuch cards. She also attended several unionmeetings and passed out union literature and unionkey charms while working on her line. The TrialExaminer inferred that since these activities werecarried out openly, Respondent's supervisory per-sonnel "must have been, and was, aware thereof,"although Respondent denied such knowledge andthere is no direct evidence of knowledge. In anyevent, the Trial Examiner found that on April 25,6days after Felty had been "constructivelydischarged," PlantManager Polley knew of herunion membership when she appeared at the plantseeking reemployment wearing a large button whichidentified her as a member of the Union's organiz-ing committee.We find it unnecessary to decide whether theTrialExaminer's finding that Respondent wasaware of Felty's union activities was justifiedbecause, in any event, we find that she was not con-structively discharged.Before April 19, there are numerous examples ofefforts made by Respondent to accommodate Feltyand retain her in its employ. When she asked for a30-day leave of absence, she received it. When shereturned to work with a statement from her doctorthat she was allergic to solder fumes, she was reas-signed to a job which did not require soldering.Even when her assembly line was dissolved,Respondentassignedher to crimp work and not tosoldering.And when Felty complained that solderwork performed by other employees was botheringher, Respondent asked her to try to make a go of itand furnished her with an adjustable fan with whichto blow away the solder fumes.3 This conduct onthe part of Respondent is inconsistent with an in-ference that Respondent was trying to get rid ofFelty as an employee.The Trial Examiner appears to have believed thatRespondent could have done more to find employ-ment for Felty which would not bring her into con-tact with solder fumes. For example, he refers tothe fact that Felty had worked for almost 3 years asa machine operator where she was not bothered bysolder fumes and could have performed such workagain.HoweverRespondent'suncontradictedevidence is that Felty had always had a solder andcrimp pattern; that there is a separate pattern formachine operators which is reserved for peoplewith high seniority who have difficulty performingother jobs in the plant; that employees with lessthan 6 years' seniority are never considered for amachine operator's pattern (Mrs. Felty had only 4years' seniority); that jobs calling for employeeshaving a machine operator pattern are never filledwith employees having a crimp and' solder patternunless there are no employees having the machineoperator pattern available; that Felty together withother employees having crimp and solder patternsworked in the machine shop before September 1965because of a shortage of personnel with the machineoperator pattern; that in September 1965all girls inthe machine shop having crimp and solder patterns,includingFelty,were transferred elsewhere'The Trial Examiner found that Supervisor Young so placed the fanthat it blew smoke and fumes into her face But the evidence is that thiswas an adjustable fan regularly furnished solderers to draw smoke awayfrom their faces. Crimp operators do not normally have fans. Felty couldhave positioned it any way or shut it off entirely in order to keep fumesfrom blowing mto her face. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause of a seniority layoff; and that on April 19,when Felty was transferred to a new line to performcrimp work, there was no vacancy in the machineoperator pattern except for a temporary opening online 4 resulting from the fact that the regular opera-tor in that position had suffered a back injury andhad to be taken off the line for 2 weeks. AlthoughFelty presumably could have performed this tempo-rarywork, the job, in accordance with Respon-dent's policy, was assigned for 2 weeks to a girl withless seniority than Felty who had been doing thesame work on the recently dissolved line.The Trial Examiner further found it "incredible"that with a large payroll, and with its admitted needfor employees for whom it was contemporaneouslyadvertising,Respondent could not transfer Feltyeither to a machine operator's job or to any of theother jobs which she had held which were not injuri-ous to her health. However, the evidence is thatthere were no regular machine operator jobs availa-ble during this period, and that there were no otherjobs for which Felty was suitable which would notbring her into contact with soldering fumes. Wenote, moreover, that Respondent had assigned herto a crimp job, which did not involve soldering, im-mediatelypriortoherallegedconstructivedischarge. For the foregoing reasons, we are notsatisfied that Respondent constructively dischargedFelty on April 19, 1966, or that it unlawfullyrefused to reemploy her on and after April 25.Reva RobertsonReva Robertson had been employed by Respon-dent on three different occasions, the last timebeginningon January 31, 1966, as an inspector as-signed to quality audit on the night shift. Of the fourinspectors on the night shift, three, includingRobertson, were assigned to the coilwinding depart-ment, and the fourth to the production machineshop.Robertsonsigned a unionauthorization card onApril 7, 1966, attended a union meeting about aweek later, and became a member of the union or-ganizingcommittee on May 4. She wore a unionbutton conspicuously while at work, and passed outunion designation cards as well as union literatureduring nonworking time.On February 12, Robertson was transferred tothe production machine shop or "stick room," asmall enclosed area. When she brought a doctor'scertification saying she could not stand the dust andmaterial in the "stick room" she was returned to herformer job as inspector in the coilwinding depart-ment.InMay 1966, Respondent determined toreduce the number of quality audit inspectors byone girl.There is no contention that this decisionwas discriminatorilymotivated.On May 19,Respondent told Twila Robbins, the inspector thenworking in the production machine shop, that, asshe had the least seniority of the inspectors, shewould be laid off, unless she was willing to accepta job as a coilwinder. This she did. Foreman Parishthen called in the other inspectors and told themthat Robertson, as the inspector with next lowestseniority,was being assigned to the productionmachine shop in place of Robbins. When Robertsoncomplained that she could not work in that shopbecause of the dust and fumes and referred to thedoctor's certificate of the previous February, Parishoffered her a coilwinder job, the same job offered toand accepted by Robbins. Robertson declined toaccept the alternative job because, about 10 yearsearlier, she had been bothered by solder fumes. In-spector Anna Branam offered to take a "layoff" sothat Robertson could retain her job as inspector; in-spector Rita Clemmons offered to take the "stickroom" job in place of Robertson. Respondentrefused to accept either offer. Robertson thereuponquit.The Trial Examiner found that, as in the case ofFelty, Robertson was constructively discharged onMay 19 because of her union activities. He reliedin part on a finding that Robertson was afflictedwith "asthma bronchitis," and that Respondent wasallegedly aware that she had for that reason beenremoved from the jobs which were tendered to heron May 19; and, further, that Respondent offeredno satisfactory evidence for not accepting the offersof two of Robertson's fellow inspectors whichwould have made a transfer of Robertson from thecoilwinding department unnecessary.Although Respondent initially offered Robertsona job in the production machine shop, it did not in-sist that she accept this offer when she remindedRespondent of the February certificate from herdoctor.As to the alternative job, Robertsontestified that 10 or 12 years previously she had beenbothered by solder fumes and had brought a doc-tor's certificate that she was allergic to such fumes.However, not only was this baneful experience withsolder fumes stale, but, a week previous to May 19,Robertson had offered to trade jobs for a while withcoilwinders, the same job which Robertson rejectedon May 19, after the coilwinders complained thatthe jobs in audit control were easier than their own.This casts doubt on the legitimacy of Robertson'sreasons for the rejection of the offer of a coil-winder's job. Finally, Respondent's refusal to ac-cept a substitute transferee in place of Robertsonmustbeplacedagainsttheuncontradictedtestimony of Respondent that it does not permit em-ployees to decide for themselves who shall takelayoffs or to choose their own positions. There is noevidence that Respondent varied this practice forother employees in other circumstances.Accordingly, as in the case of Felty, we are notsatisfied that a preponderance of the testimony sup-ports the Trial Examiner's finding that Robertsonwas constructively discharged. SARKES TARZIAN, INC.591Bobby L. BennettBobby Bennett began her employment withRespondent in January 1966. For the first fewweeks of her employment she performed miscel-laneous jobs. In mid-February she was assigned toa rivet base job on line 9. When this line was dis-solved on May 24, Bennett together with I 1 othergirls was transferred to the stickwinding departmentfor training. The girls were told that only those whowere able to make a daily rate of 29 trays would beretained. At the end of 2 weeks Bennett had failedto make her required rate. As with the other girlswho had similarly failed, Respondent extended hertrial period an additional week. When Bennett stillfailed to make the rate (her maximum productionwas 16 trays), she was terminated together withother girls who had also failed to make the rate.There is no contention that Bennett's transfer tothe stickwinding department or the production rateset for the stickwinding job were discriminatory.The Trial Examiner found, however, that Bennett'sdischarge on June 15 was motivated by her knownunion activities and to discourage employees fromengaging in any ' further attempt to designate theUnion as their bargaining representative. (TheUnion had lost the election held on May 12 by 96votes; it had lost a previous election in 1963 by 699votes.) In making this finding, the Trial Examinerstated that, assuming that Respondent properlyremoved Bennett from the stickwinding job forfailure to make her quota, it failed to offer testimonyas to why it failed to assign her to several other jobswhich she had previously performed satisfactorily.He also relied on alleged more favorable treatmentmeted out to other employees who were transferredto the stickwinding department at the same time asBennett.As to the availability of other jobs forBennett which she had previously performed, thereis no evidence that any such were open. In the caseof employee Betty McLaughlin, the Trial Examinerfound that' when she threatened to quit herstickwinding job unless she was transferred, back toher old job on the old production line, Respondentgranted her request. It is difficult to see how this in-cident proves discrimination against Bennett; thetwo situations are not comparable. So far as ap-pears,McLaughlin was performing the stickwind-ing job satisfactorily, she was not in fact transferredback to her, old job on the old line but to another de-partment, and Bennett had not requested transfer toanother department. Finally, the Trial Examinerrefers to the reemployment on July 20 of SandraLaven who like Bennett was discharged on June 15for failure to make her rate as a stickwinder. How-ever, the evidence is that, unlike Bennett, Laven re-peatedly applied to the personnel department forreemployment after her discharge. Finally, she washired at a different job, at a different plant, atanother location, when a position became available.There is therefore no such discrepancy in the treat-ment of Bennett, McLaughlin, and Laven, as tosupport an inference of discrimination againstBennett.Accordingly, we find that the GeneralCounsel has failed to prove by a preponderance ofevidencethatRespondentdiscriminatorilydischarged Bennett on June 15.4.The Union also filed six objections to conductaffecting the second election. In agreement with theTrial Examiner, we find that three of the objectionsare without merit.Two of the remaining three objections allege thatRespondent engaged in unlawful surveillance. In re-gard to these two objections, the Trial Examinerstated that his findings in the complaint case war-rant sustaining the objections. The first of the twoobjections involves the alleged 8(a)(1) surveillancealluded to previously. Our reason for dismissing theallegation in the complaint likewise applies in over-ruling the objection.The second objection was not considered by theTrial Examiner. It alleges that supervisor RussellSloan kept employee union adherents and em-ployees receiving union literature under open sur-veillance for the purpose of coercing said em-ployees.The evidence establishes that RussellSloan is the production manager at Respondent'splant that produces semiconductive devices. Some-time in April 1966, union supporters began passingout handbills in the parking lot outside the plant.Soon thereafter, a few employees complained toSloan about the passing out of the handbills. Oneemployee said she was going to take a sock at some-body. To prevent some sort of confrontation, Sloandecided to stay in the parking lot at the end of the 4p.m. shift. On a few occasions he went up to themen who were passing out the handbills and talkedto them. The conversations were friendly. Sloannever questioned their right to be there. He neverasked them to leave. In fact, although there was a 5-year old company rule prohibiting nonemployees onthe parking lot, Sloan allowed men who he knewworked for RCA to pass out handbills.On the basis of this evidence, we find no merit inthe Union's objection. Accordingly, we shall over-rule it.The final objection, Objection 4, alleges thatRespondent discriminated against Agnes Felty. Asthe Regional Director points out in his report on ob-jections, this objection must fail if the discharge isfound to be' lawful. Having found the discharge law-ful,we find no merit in this objection and herebyoverrule it.As the Union failed to receive a majority of thevalid ballots cast, we shall certify the results of theelection.ORDERPursuant to'Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots has not been cast for International Brother-hood of Electrical Workers,AFL-CIO,and thatthe said Union is not the exclusive bargainingrepresentativeof the employees employed bySarkes Tarzian,Inc., Bloomington,Indiana, in theunit herein involved, within the meaning of Section9(a)of the NationalLaborRelationsAct, asamended.That consolidatedproceeding,withallpartiesrepresented, was heard by Trial Examiner David Londonat Bloomington, Indiana, on September 26-28, 1966, andwas concluded October 28, 1966, when the posthearingdeposition of Jo Belle Robinson was made a part of therecord herein. Briefs from all parties were received on orabout November 18, 1966, and have been fully con-sidered by me. Upon the entire record of this con-solidated proceeding,' and other specified proceedingsbefore the Board involving Respondent of which I havebeen asked by the General Counsel to take judical or offi-cial notice, and upon my observation of the witnesses asthey testified herein, I make the following:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON,Trial Examiner:Upon a charge filedinCase25-CA-2490on April 21,1966, amended onMay 27,1966,and another charge filed in Case25-CA-2534 on June 17, 1966, by International Brother-hood of ElectricalWorkers,AFL-CIO,hereinaftercalled the Union, the General Counsel of the Board is-sued two complaints against Sarkes Tarzian,Inc., theRespondent and Employer herein.The complaint in Case25-CA-2490, issued on June 30, 1966,and subsequentlyamended, alleges that Respondent interfered with,restrained,and coerced its employees in the exercise ofrightsguaranteedby the Act,and constructivelydischarged its employees Agnes O. Felty and RevaRobertson by assigning them work which was injuriousto their health and well-being, and thereafter failed andrefused to reinstate them to their former or substantiallyequivalent positions,all in violation of Section 8(a)(1),(3),and(4) of the NationalLaborRelationsAct, asamended("theAct").The complaint in Case25-CA-2534,issued onJuly 27,1966, alleges that onJune 15,1966, Respondent discharged,and thereafterrefused to reinstate,Bobby L. Bennett because she alsoengaged in activities protectedby the Act,thereby violat-ing Section 8(a)(1) and(3) thereof. On July 27, 1966, theBoard's Regional Director ordered that said cases be con-solidated.Respondent,by its answers to said complaints,denied the commission of any unfair labor practices.During all times mentioned above,a representationproceeding,initiated on October 5, 1962, and known asCase 25-RC-2308,was also pending before the Board inwhich the Union was seeking certification of Respon-dent's production and maintenance employees.The firstelection in that proceeding having been set aside, at thesecondelection conducted on May 12,1966, a majorityof the employees cast their votes against representationby the Union.On July 7, 1966,the Union filed timely"Objections to Conduct Affecting the Results of [that]Election."Because four of the objections were based onconduct alleged to be violative of the Act in Case25-CA-2490 herein,and two other objections involveddisputed facts, the Board's Regional Director,on August31, 1966,ordered that a hearing be held to resolve thefactual issues involved in those six objections. On thesame day, he further ordered that Case25-RC-2308 beconsolidated with Cases 25-CA-2490and 25-CA-2534.'Respondent's undated motion, filed on November 18, 1966, to makefour specified corrections in the official transcript of testimony herein isgranted with respect to items 1, 3, and 4 as specified therein, and denied asFINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENT-EMPLOYERRespondent is now,and has been at all times materialherein,an Indiana corporation engaged in the business ofmanufacturing electronic equipment at Bloomington, In-diana.During all times relevant herein,Respondentmanufactured,sold, and shipped from its Bloomington,Indiana, plants finished products valued in excess of$50,000 to points outside the State of Indiana.Respon-dent admits and I find,that it is now, and has been at alltimes material herein,an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe testimony is undisputed that, since April 1962, theUnion has beencontinuouslyengaged in a campaign toorganize and represent Respondent's production andmaintenance employees. Pursuant to the petition filed bythe Union in Case 25-RC-2308 on October 5, 1962, thefirstelection in that proceeding was conducted on Janu-ary 25, 1963, among Respondent's production and main-tenance employees to determine whether they desiredrepresentation by the Union for purposes of collectivebargaining.At that election, 510 employees voted for, and 1179voted against such representation. Timely objections toconduct affecting the results of that election having beenfiled, the Board's Regional Director, on March 20, 1963,issued his report on objections wherein he recommendedthat a hearing be held to resolve the factual issues in-volved in certain of those objections and by additional al-leged-interference. Since the matters to be decided in therepresentation proceeding were identical with the mattersalleged in a complaint in another unfair labor proceedingagainstRespondent, known as Case 25-CA-1666, hefurther recommended that those cases be consolidated.On April 26, 1963, the Board adopted the above-men-to item 2 thereof. It is further ordered that 11. 24 and 25 on p. 160 of saidtranscript be corrected to read as follows: "A.Yes, sir. He told me that29 trays a day was notimpossible, he had othergirlsmaking it." SARKES TARZIAN, INC.tioned recommendations of its Regional Director anddirected that the recommended hearing be held.Following that hearing, and a subsequently reopenedhearing, the Board, on March 29, 1966, rendered its"Decision, Order, and Direction of Second Election" inthat consolidated proceeding (157 NLRB 1193). By thatdecision, of which I have taken official notice, the Boardfound that Respondent had unlawfully interrogated itsemployees concerning their union activities, threatenedthem with discharge for engaging in those activities, en-gaged in, solicited, and encouraged employees to engagein surveillance of the union activities of other employees,and had unlawfully discharged or refused to reemploytwo employees for engaging in union activities. Becauseof the totality of Respondent's conduct as disclosed bythe record in that proceeding, the Board further orderedthat the election of January 25, 1963, which the Unionlost by a margin of 669 votes, be set aside, and that asecond election be conducted.2At the second election, held on May 12, 1966, 561 em-ployees voted for the Union and 657 voted againstrepresentation by that organization. The Union filedtimely objections to conduct affecting the results of thatelection ultimately resulting in the order directing that theinstantconsolidatedhearingbe conducted, all asdescribed in Statement of the Case,supra.B.The Violations of Section 8(a)(1) of the ActIn February 1966, while the Union was engaged in itscontinuing campaign to organize Respondent's em-ployees, Respondent hired Thomas Beech, a student atthe law school of the University of Indianain Blooming-ton, Indiana, where Respondent's plants are located.Beech was employed as a machine maintenance man onthe night shift, 4 p.m. to 12:30 a.m., and voluntarily quitthat employment on April 22, 1966.3 During that period,he attended four or fiveunion meetingsand, on the even-ing of April 14, was the first employee to wear a unionbutton on that shift.About 7:30 p.m., the same evening, Assistant ForemanGrace Porter told Group Leader Sharon George to watchBeech and "if he sat down to report him." About an hourlater,Foreman Payne told Beech that effective the fol-lowing Monday he was being transferred to the day shift.When Beech complained to Payne that Respondent wasinformed by Beech when he was hired that he could onlywork nights, Payne replied that he had nothing to do withthe transfer, but that it had been ordered by Jennings Pol-ley,Respondent's productionmanager.Polley was thesame man who, together with other officials and super-visors of Respondent, had been found guilty in the priorproceeding (157 NLRB 1193) of spying upon, and induc-ing employees to spy upon, other employees with respectto their union sympathies. Before reporting for work onthe following afternoon, Beech went to Polley's office andrepeated what he had told Payne the prior evening. Polleyrescinded the transfer order.Prior to April 15, it was the practice of the main-tenance employees to "relax" during their work perioduntil they were called upon by machine operators torepair the machines. Shortly after the night shift reported2The court of appeals ordered full enforcement of this Board Decisionand Order.Sarkes Tarzian, Inc. v. N.L.R.B.,374 F.2d 734(C.A. 7).'Unless otherwise indicated,all references to dates herein are to theyear 1966.4George, a witness for Respondent,testified that Porter instructed her593on April 15, Payne called all the maintenance employeesto a meeting and instructed them that they "were nolonger to sit down at all ... to keep busy at all times[even] if the machines were working properly." Fromthat time on, until Beech quit his employment a weeklater, Porter, Payne, and Group Leader Sharon Georgeconstantly"kept an eye on [him] wherever [he] went,even when [he] went, even when [he] left [his set ofmachines] and went down to the far end of the plantwhere no one was present, one of them would driftdown."4 After Beech left his employment, maintenancemen sat and talked to the girls on the line "just aboutevery night."On April 14, 1966, in a departure from the existingpractice, Respondent also promulgated a rule that "notwo friends or any close relations [sic] that workedtogether were to go to the restroom together." Thereafter,Reva Robertson, one of the alleged discriminatees herein,observed that every time she went to the. restroom shewas followed by Assistant Foreman Porter, or a groupleader,who remained there as long as Robertson, andthen followed her out.Anna Branam, employed by Respondent at the time ofthe hearing herein, became a member of the Union's or-ganization committee in the latter part of April 1966 andthereafter, while at work, wore a large button identifyingher as a member of that committee. On April 14, 1966,Branam observed Foreman Payne and Porter "sitting onthe line directly in front of the restroom. They had a padof paper and a pencil and each time a girl would go in andout they would write down something on this paper."5Branam further testified, and I credit her testimony not-withstanding Porter's denial thereof, that whenever shewent to the restroom she was followed by Porter.On April 18, Branam went to the office of GeneralForeman Parish and told him that she could not continueto work "under the pressure" to which she was being sub-jected. Parish asked her to explain, and she told him thatshe was "being followed and watched at all times." WhenParish asked whether she had any idea why this wasbeing done, she answered it was because she attendedunion meetings. Parish did not deny the accusation, hisonly comment being that what she did "after 12:30 isstrictly [her] own business."On the entire record I find that on or about April 14Respondent imposed, and kept in effect only until Beechquit on April 22, its rule against "relaxation" by its main-tenance employees, its purpose being to devise a pretextto discipline said employees for their union adherence. Bythat conduct, Respondent violated Section 8(a)(1) of theAct. I also find that on and after April 14 Respondentviolated the same section of the Act by engaging in sur-veillance of its employees as they went into and remainedin the restroom, in order to ascertain their union ad-herence or sympathies.C.TheDischargeofAgnes FeltyAgnes O. Felty, alleged to have been constructivelydischarged by Respondent on April 19,1966, because ofher union activities,began her employment with Respon-dent in April1962. After6-7 months in crimp and solder-"to watch themaintenanceemployees and make sure that they wereworking all the time."5Porter did not deny this testimony, and Payne was not called as a wit-ness. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDing work's she was transferred to the machine shop whereshe operated shaft machines,base machines,drill presses,"and just about any kind of machine they had." Sheremained in the machine shop until 1965 when she "wentback to crimp and solder."InNovember 1965, the solder fumes and smokegenerated by solder work irritated her nose and throat,choking her so that she could not speak above a whisper.She consulted a physician, Dr. K. Hibner, who, on.November 23, 1965, gave her a certificate reading as fol-lows: "[Agnes Felty] is under my care for nasal andupper respiratory inflammation.This is most likely due toor aggravated by soldering fumes. She should thereforebe transferred away fromsuch fumes."On November29, 1965, she received another statement from Dr.Hibner certifying that she was in his "care for an upperrespiratory allergy" and she should have medical leavefor approximately 30 days. Both of these documents weredelivered toDellaHaynes, Respondent'spersonnelassistant and plant nurse.Felty remained away from work until December 13,1965, at which time she gave Haynes the following cer-tificate from Dr. Hibner: "[Agnes Felty] is under mycare for respiratory allergy. She is definitely sensitive tosoldering fumes and shouldnot work in this type ofatmosphere."Upon returning to work on December 13,Feltywas given various assignments on machine shopjobs and on an assembly line, none of which required herto do any soldering or brought her in close contact withsolder fumes.On April 19,line 8,which Felty and about 40 girlswere working,"was broken up," and she was again as-signed to line 4 and a job close to soldering fumes. Mar-garet Hopkins, also on line 8 but who had been employedby Respondent only 4-5 months, was put on a "rivetbase" job. Other girls were transferred to the tube room,and some were retained as "extras,"filling in for absentworkers.Felty complained of the assignment to Polley,Respondent's production manager and apparently the topman in the plant, who told her she was a "crimp andsolder" worker. Though he admitted that he was aware ofher condition and also that he had other jobs which shecould safely perform, he was unable to assign her to anyof those jobs as he was "saving them" for older em-ployees.Instead,he directed her to return to line 4 and re-port to Vance Young, her foreman. Felty returned to thatlinewhere Young,who had charge of about 200 em-ployees, placed her between two girls using solderingirons.After Felty punched in at 7 a.m., the following morn-ing,April 20, she went immediately to Haynes and toldher that she would "have to be moved out of solder[because she] just couldn't take the solder fumes andsmolie."Haynes told her she could not do anything forher and directed her to Ann East, Polley's administrativeassistant in charge of work assignments.East,however,also told her she could not do anything for her and tookher to Polley's office.When Felty asked Polley totransfer her out of solder, he told her she was a "crimpand solder" worker, and that was all he had for her, if shecould not do that work, he would "probably have to let[her] go." Felty remonstrated that she could not work ineRespondent,in its brief,described this work as follows: "Crimp workis work performedby an operatorthrough the applicationof a tool upon apartand wrapping,crimping, orcutting of the part. The soldering work... consists ofthe use of soldering iron in makingelectrical connectionssolder fumes and that he had her doctor's statement certi-fying thereto. Polley thereupon instructed her to go backto her line, told her he would see what could be done forher, and repeated that while he had other jobs he couldput her on, he did not intend to do it, he had to save themfor older girls.Felty reported back to Young who again put her "rightback between two solderingirons."About 15minuteslater, pursuant to instructions from Polley, Young cameto Felty's work station and placed a small 6-8 inch tablefan on the back side of the conveyor line, facing Felty,where its current blew the smoke and fumes into her face.At about 8 a.m., after she had complained to LaVerneBanks, assistant foreman, that she "just couldn't standthat smoke," Young came to her with a relief girl and toldher that, if she felt that bad, she could go home im-mediately. Felty thereupon left the plant and on April 21caused the Union to file the charge in Case 25-CA-2490,alleging that Respondent on April 19,in violation of Sec-tion 8(a)(1) and (3) of the Act, had transferred her to a jobshe was not capable of holding. Respondent received acopy of thatcharge onApril 22, 1966.Felty returned to the plant on Monday, April 25, re-ported to Haynes and showed her Dr. Hibner's certificatecertifying that she was under his care "for a respiratorycondition which is aggravated by solder fumes. Thereforeshemust notcome in contact with such fumes." Haynestold her she could do nothing for her and that she wouldhave to see Ann East. The latter, however, also told hershe could do nothing for her and instructed her to reportto Polley's office, where Polley read the doctor's state-ment and immediately left his office. He returned about10minutes later and asked her to accompany him toHaynes' office.' There, he asked Felty whether she hadher tools with her and she replied affirmatively, addingthat she would check them in. Polley, however, told herthat he would himself check her tools in, and would mailher insurance papers and leave of absence to her. Uponinforming him that she would come to the plant on Fridayto pick up her check, he rejected that suggestion and toldher that the check would also be mailed to her. As theyleft the personnel office, Felty told him she wanted toreturn into the plant to pay the girl with whom she sharesrides to work. Polley, however, denied her request, re-marking that he had to get her out of the plant, andescorted her to the front door of the plant lobby.In the following June there was an exchange of cor-respondence between Felty and counsel who representedRespondent at the instant hearing. In this correspon-dence, Felty repeatedly stressed her continuing desirefrom April 19 forward to return to any job which did not"directly expose" her to solder fumes, jobs in which shehad experience, and which were filled and being filled byemployees with less seniority. Respondent's counsel,however, on June 15 informed her that she would bereemployedonlyupon presentation of a certificate fromher doctor "that contact with solder fumes will no longerbe injurious to [her] health and that [she] may thereforebe assigned to a jobwhere [she] may be in contact withsuch fumes."This was supplemented by Respondentcounsel's letter of June 28 stating that in order to returnor the use of solder pot which applies the bulk solder."7Polley testified that during this 10-minute interval he "checked" withHaynes and Woods, company counsel,about the "possible ramifica-tions." SARKES TARZIAN, INC.595towork she would "be required to furnish anunconditionalclearance to work from [her] doctor."On the entire record I find that Respondent construc-tively discharged Felty on April 19, 1966, by assigningher to a job which Polley knew was injurious to her healthand which he knew she would not, and could not, accept."I further find that thisassignmentand termination wasimposed because of her union activities. In arriving at thisconclusion, I have been fully mindful that the April 19termination may not be adjudged violative of the Act onlyupon a showing of union activity by Felty which factorRespondent apparently concedes has been established bythe record herein. In order to prevail, it is incumbentupon the General Counsel to establish by a preponde-rance of the evidence that Respondent had knowledge ofFelty's union activities and made theassignmentof whichcomplaint is made in order to discourage such activities.Though the record does not establish bydirectevidencethat Respondent on April 19 had knowledge of Felty'sunion activities,proof of such knowledge maybeestablishedby circumstantial as well as by directevidence.Here, a finding that Respondent had suchknowledge is fully warranted and required.The testimony is undisputed that Felty became amember of the Union's organization committee duringthe 1962 campaign andhas beena member thereof eversince.During the 1962 campaign she passed out morethan a hundredunioncards. On March 18, 1966, follow-ing a meetingof the Union's organizingcommittee, shepassed out 20-30 union cards in the plant, and personallysolicited the signatures of five employees to such cards.At each union or committee meeting she attended onMarch 23 and 31 and April 6 and 14, 1966, she deliveredtounionofficialsadditional union designation cardssigned by other employees. During the same period,while working on her line, she alsopassedout unionliterature and union key charms. None of these activitieswere carried on in a clandestinemanner andwarrant theconclusion that supervisorypersonnelmust have been,and was, aware thereof) By reason of all the foregoing, Ireject Respondent's contention that it was unaware ofFelty's union activity and find that it had such knowledgeprior to the time Felty was assigned to work which Polleyknewshe could not perform without serious injury to herhealth.In any event, on April 25, when Polley denied Felty'srequest to return to work and instead escorted her out ofthe plant thereby clearlyindicatingthat her furtherpresence in the plant would no longer be tolerated, Polleywas openly apprised of herunionactivity.On that occa-sion she wore a large round button, 2 inches in diameter,identifying her as a member of the Union'sorganizingcommittee.Turning now to Respondent's refusal toassignFelty towork she, could safely perform, Respondent, in its brief,admits "that Mrs. Felty had worked in the machine shopwhere apparently she was not bothered by solder fumes,and that on line 8, the line upon which she was workingimmediately prior to April 19, 1966, she worked on a sub-assembly rivet base job upon which she made no com-plaint of solder fume iritation." Respondent contends,however, it could not assign her to a machine shop jobbecause she had always carried a "pattern," or classifica-tion, as a "crimp and solder" worker, and not a "machineoperator pattern." The latter "pattern," Respondent con-tends, is "held for high seniority people who have difficul-ty in performing other jobs in the plant."The testimony is undisputed, however, that Feltytransferred to a machine operator's job in the fall of 1962after being employed only for 5-6 months and continuedas a machine operator for almost 3 years thereafter. It isalso significant that on April 19, 1966, when line 8 wasbroken up, Margaret Hopkins, who had been in Respon-dent's employment only 4-5 months, was transferred toa machine operator's job, others were transferred to thetube room where there was no direct contact with solderfumes, while others were retained as "extras." Respon-dent's failure to make a similar transfer for Felty is espe-cially significant in light of the testimony of Everett Sears,Respondent'spersonnelmanager, that it is "companypolicy that if an employee has difficulty, or a problemwith a particular type of job that they have been workingon, that the Company will give them an opportunity to tryanother job and thus stay with" Respondent, a policy ad-mitted by Sears to be well known by its employees, andannounced personally by Sarkes Tarzian, its president.I find it incredible that Respondent, with a payroll ofapproximately 1,500-1,600 employees in three differentplantsand continuously advertising by radio andnewspaper, "on and off" since January 1966 to the timeof the hearing herein, was in need of help10 and could nottransferFelty, an undisputedly satisfactory and com-petent employee, to either a machine operator's job or toany of the other jobs she formerly held, none of whichwere injurious to her health. On the entire record, I findthat by transferring Felty to line 4 on April 19, 1966,when Polley was well aware that she could not workthere,Respondent constructively discharged her. Ifurther find that this discharge and Respondent's refusalto reemploy her on and after April 25, a matter which wasfully litigated, were both imposed in order to discourageRespondent's employees from supporting the Union atthe impending election which the Board had ordered onlya few weeks before. By that conduct Respondent violatedSection 8(a)(3) and (1) of the Act.'1D. The Discharge of Reva RobertsonRobertson has been employed by Respondent onAiireedifferent occasions, the last time on January 31, 1966.She signed a union authorization card on the followingApril 7, attendeda union meetingon April 13, and8 "Plainly, § 8(a)(3), when it speaks of`discrimination in regard to.condition of employment,'includes an unreasonable and improper condi-tion for retaining employment."N.L.R,B.v.Ra-Rich Mfg.Corp., 276F.2d 451,454 (C A. 2).'Though the burden of establishing such knowledge rests on theGeneral Counsel, it is worthy of note that Polley, while testifying at lengthherein in behalf of Respondent,was never asked by its counsel whether hehad knowledge of Felty's umon activities.In the prior proceeding (157NLRB 1193), Polley admitted with respect to employee Wilber, found bythe Board to have been discharged for his union activities,that he hadheard rumors that Wilber was "pretty" active in the Umon. The Boardalso found that Polley had engagedin extensive espionage activities seek-ing to ascertain the unionviews and interestsof Respondent's employees10 Sears admitted that "people are in scarcesupply in thiscommunity "11Havingso found,I deem it unnecessaryto furtherconsider or passupon the additional allegation of the amended complaintthat Respondentviolated Section 8(a)(4) of the Act by refusingto reinstatementFelty onJune 20, 1966, because unfair labor practice charges hadbeen filed in herbehalf.350-212 0-70-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecame a member ofits organizingcommittee on May 4.Robertson wore a union button similar to that worn byFelty and also had a large button, 3 inches in diameter,reading "Vote I.B.E.W." attached to her purse, which.she kept exposed at her work station where WilliamPayne, her foreman, drank his coffee. "Everytime" dur-ing thisperiod,when she had occasion to go to therestroom,Robertson was followed by Grace Porter,assistant foreman, or one of the group leaders, whoremained in the restroomas long asRobertson was thereand then followed her out. Commencing about May 5,she passedout uniondesignation cards and about May 10began circulating union literature during her supper hourat 8 p.m. During this period, when Robertson complainedto Payne that she and employee Anna Branam were beingwatched by Porter, Payne commented on the union but-ton Robertson and Branam were wearing and told themthat he knew how they "stood before [they] started wear-ing union buttons" and that Robertson had been watchedby Porter.12According to Respondent's records, when Robertsonwas rehired on January 31, 1966, her pattern or classifi-cation was that of an inspector and she continued in thatwork until Saturday, February 12, when she was as-signed to the "stick room," a small enclosed room. Afterworking in that room for about 2 hours, she had to be"taken out" of that room because of the prevailingfiberglass dust. On the following Monday, she broughther doctor'sstatementtoPayne, certifying that the"wheezing, coughing, etc.," of which she complained was"due to the large amount of dust and material in the air"and recommending that she be removed from that area.She thereupon was taken off that job and resumed herwork as an inspector.On May 19, Robertson and other employees werecalled to the office of Wilbur Parish, general foreman incharge of quality control. There, she was told by Paynethat their staff was being reduced and, since Robertsonwas lacking in seniority, she would either have to take thejob in the stick room from which she had been removedon the preceding February 12, or a coil winding job whichwould bring her in contact with soldering fumes. Withrespect to the stick room job, Robertson told Payne thatshe had the doctor's statement of February 12 and heacknowledged that he was aware thereof. With respect tothe alternative, she complained that during earlier em-ployment by Respondent she had to be taken off that jobbecause she "couldn't take the solder fumes." When AnnaBranam,an inspector who was present, volunteered totake a layoff so that Robertson could keep her job as aninspector, Payne replied that there would be "no layoffs."Rita Clemmons, who had greater seniority than Robert-son, alsovounteered to take the stick room job tenderedto Robertson but the latter was told that the matter wouldhave to be taken up with Polley, who apparently was notpresent. Robertson called Parish the followingmorningand was told that he had not yet talked to Polley. Duringthe afternoon, however, Parish called and told her thatthere was no change in the situation.On the entire record, and for substantially the samereasons I concluded that Felty had been constructivelydischarged, I also find that Robertson was similarlydischarged on May 19 because of herunionactivities andto discourage Respondent's other employees from engag-ing insuch activities.Robertson was afflicted with "asthma bronchitis," andRespondent was aware that she had for that reason beenremoved from the jobs she was tendered on May 19. Norwas there any satisfactory evidence offered by Respon-dent why it did not accept Branam's offer to take a layoffso that Robertson could retain her job as an inspector or,in light of its policy on transfers, it did not accept Clem-mons' offer to take the job which Robertson could not ac-cept without injury to her health. I conclude that Respon-dent constructively discharged Robertson on May 19 forthe reasons indicated above thereby violating Section8(a)(1) and (3) of theAct.E.The Discharge of Bobby L. BennettBennett began her employment with Respondent on orabout January 13, 1966, and, for a period of 3-4 weeksthereafter,was engaged in a number of "odd jobs" ofwhich no complaint was or is made. At the end of thatperiod, in approximately mid-February, she was trans-ferred to a rivet base job on line 9 and remained thereuntilMay 24. While so engaged, she had a "rate" orquota of performance which she met and of which nocomplaint is made.On May 24, she was transferred to a stick winding jobwhere the daily rate was 29 trays, a quota which shenever achieved, her maximum performance being 16trays.On or about June 8, she was called to ForemanTrinkle's office, informed of her failure to make the rate,and asked if she could achieve it if given another week.Bennett attributed her failure to make her rate to a con-stant shifting from one machine to another, machines thatwere not working properly. During one of these days, be-forenoon, she performed her work on 7 differentmachines.On June 15, Bennett's group leader told her to reportto Trinkle's office where she was instructed to proceed tothe office of Della Haynes. There, Haynes told her thatshe was being discharged because she had not made herrate. Bennett remonstrated that she had made her rate onthe rivet base job and that there was no complaint con-cerning her work on that job, a fact of which Haynesacknowledged she was aware. Apparently construing thisas a request by Bennett that she be transferred back tothat job or remain in Respondent's employment inanother capacity,Haynes told her she didn't "haveanything else exceptnight shift on stick winding,"13 thevery operation which she had just been declared to be in-capable of performing satisfactorily.14Bennett designated the Union as her collective-bar-gainingrepresentative onMarch 29, 1966, on a cardgiven to her by Felty. She attendedall union meetings ex-cept the first, became a member ofits organizingcommit-tee in April 1966, and wore its button since about 2-3weeks before the May 12 election. During the campaign,she passed out union cards and literature in the restroomor before work in themorning.About 2 weeks before the election,Bennettand about15-20 girls were called to the "chapel" for an address bySarkes Tarzian. When Tarzian told the employees thatthey "didn't need a third party" to tell them what to do,12Payne was not called as a witness.11Bennett's entire testimony warrants the conclusion that she was em-ployed on the day shift.14Haynes was not called upon to testify in the instant proceeding. Inthe prior proceeding against Respondent (157 NLRB 1193) she was foundguilty of extensive surveillance and spying upon Respondent's employees. SARKES TARZIAN, INC.Bennett publicly announced she was "100 percent for theUnion and hoped that when the [election]came thosegirlswould make the right decision."Three or four daysbefore the May 12 election, Mary Tarzian, the wife ofSarkes Tarzian and vice president of Respondent, alsocalled a meeting of employees in the chapel.During "aquestion and answer period"at that meeting,Mrs. Tarzi-an asked Bennett whether she ever belonged to "theUnion and she repliedthatshe was 100 percent for theUnion." During a discussion concerning working condi-tions at the nearby RCA plant whose employees were ap-parently represented by a union,Mrs. Tarzian named SueCrowe as an employee who "was fired from RCA within3 days after she went there," and that she, Mrs. Tarzian,had proof of the conditions that prevailed at RCA. In thediscussion,Mrs. Tarzian told Bennett that "maybe [she]should go where they have [a union]and see what itslike," quickly adding, however, that she did not wantBennett to quote her as saying that she had been "told... to leave," as Respondent would"like to have [her]stay anyway."15 On the following day, Bennett was calledtoMrs. Tarzian's office, and,pointing to a girl thenpresent,Mrs. Tarzian said:"Here is the girl that can tellyou." The girl,though not otherwise identified, was notSue Crowe.According to Bennett, "all this girl succeededin telling [her]was that some woman... at RCA hadbeen absent from work because of illness of her child . ."At that point,Bennett'stestimony was abruptlybroken into and diverted,and it seems reasonable to infer,from Mrs. Tarzian's remarks of the day before, that thegirl had been summoned to Mrs. Tarzian's office for thepurpose of relating to Bennett some disciplinary actionimposed upon her.On the entire record,Ifind that Bennett was deniedfurther employment by Respondent on and after June 15,1966,because of her union activities and her firmly an-nounced"100 percent"support of that organization.Respondent does not deny,as indeed it could not deny,being aware of Bennett's active interest in the Union for,insofar as the record discloses,Bennett and Felty wereamong the most active union propagandists employed byRespondent.Assuming that Bennett's failure to meet herquota on the stick winding job was due to her inaptitudethereby justifying her removal from that task, Respon-dent offered no testimony to establish why, contrary to itsestablished policy and its continuing advertising cam-paign seeking new employees,it failed to assign her toany of theseveralother jobs Bennett had performedsatisfactorily before she was transferred to a job she ap-parently could not perform.Respondent made such transfers with respect to BettyMcLaughlin who was transferred to stick winding at thesame time as Bennett.When McLaughlin told ForemanTrinklethat she would quit unless she was transferredback to the job she formerly had, Trinkle sent her back toher old job. Respondent also applied its policy and gaveconsiderate treatment to Sandra Laven who was first em-ployed by Respondent on or about May 19, 1966.Laven,like Bennett,was discharged on June 15 for failure tomake her rate as a stick winder. Unlike Bennett, how-15Neither Sarkes Tarzian,nor Mrs. Tarzian,were called upon to testifyherein.16The vacation period began at about that time.17 In another proceeding against Respondent not previously referred to,but of which I have taken official notice,the Board found Respondentguilty of violating Section 8(a)(3) of the Act by requiring an employee to597ever,Laven was told byHaynes when she wasdischargedon June 15,16that she would "see if somethingmight come up later."Accordingly,and again unlikeBennett,Lavenwas reemployedon July20 doing testwork, and was so engaged at the timeof thehearingherein.I am convinced and find that Respondent dischargedBennett on June15 withoutany intentionof ever employ-ing herin any capacitybecause of her union activities andto discourage its employees from engagingin any furtherattempt to designatethe Union as their collective-bar-gaining representative.Respondent was aware on June15 that the Union had reducedthe marginof 669 bywhich it lostthe first election in1963, to 96, by whichnumberit lost theelectionon May 12, 1966. It ac-cordinglyhad reasonto believe that theunion campaignfor recognition,which hadbeen continuously waged sinceApril 1962, wasmounting and would not abate.To defeatthat campaign,Respondenton June 15,as itdid withrespect to Robertson on May 19, resortedto the mostpowerfulweapon it possessed,a major stratagem of thosebenton interfering with the exerciseof employees' rightsto organize,the dischargeof a boldand forcefuladvocatein behalf of the Union. By that conduct,Respondent vio-lated Section 8(a)(1) and(3) of the Act.17THE OBJECTIONSTO THE ELECTIONOf the Union's six objections to the election which Iam required to consider,I find no probative evidence suf-ficient to sustain Objections 1,3, and 7. Objections 2 and6 deal with unlawful surveillance of Respondent's em-ployees of which I have heretofore found Respondentguilty and as being violative of the Act. In accordancewith those findings,I sustain the Union'sObjections 2and 6.18Objection 4 is concerned,inter alia,with the ef-fect that the discharge of Felty had on the outcome of theelection. It having previously been found that Felty wasdiscriminatorily discharged prior to the election and whilethe Union's campaign was pending,I accordingly sustainitsObjection 4. On the basis of the foregoing findings andrulings, I further find and conclude that Respondent inter-fered with the election of May 12, 1966,and deprived itsemployees of their freedom of choice.I therefore recom-mend that the election of May 12, 1966,be set aside.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above,have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,itwill be recommended that it beperform work which it knew he was incapable of performing.Sarkes Tar-zian, Inc., 149 NLRB 147isWhile Objection2 complains of the surveillance of "non-unionadherents," I am convinced that this was an inadvertent description, andthat its intent was to complain of the effect onunionadherents. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDordered to cease and desist therefrom and that it take cer-tain affirmative action designed to effecutate the policiesand purposes of the Act.It is recommended that Respondent offer employeesAgnes O. Felty, Reva Robertson, and Bobby L. Bennettimmediate and full reinstatement to their former or sub-stantially equivalent positions, positions that will not beinjurious to their health and which it knows they can per-form, without prejudice to seniority and other rights andprivileges, and make them whole for any loss of earningsthey may have suffered by reason of the discriminationagainst them, by payment to them of a sum of moneyequal to that which they would have earned as wagesfrom the date of the discrimination against them to thedate of offer of reinstatement, less interim earnings, in amanner consistent with Board policy set out in F. W.Woolworth Company,90NLRB 289, andCrossettLumber Company,8 NLRB 440, together with interestat the rate of 6 percent per annum as prescribed by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716.I further recommend that Respondent preserve andmake available to the Board or its agents, upon request,for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records,and reports, and all other records and reports necessaryto analyze the amount of backpay due and the right toreinstatement under the terms of these recommendations.In order to make effective the interdependent guaranteesof Section 7 of the Act, I recommend that the Respondentcease and desist from,in any manner, infringing upon therights guaranteed in that section.N.L.R.B. v. ExpressPublishingCo.,312 U.S.426;N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532 (C.A. 4).Upon thebasis of the above findings of fact and uponthe entire record in the proceeding,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in regard to the rehire or tenureof employment of Agnes O. Felty, Reva Robertson, andBobby L. Bennett, thereby discouraging membership inthe above Union, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.4.By engaging in interference, restraint, and coercionof its employees in the exercise of rights guaranteed in theAct, Respondent has engaged, and is engaging, in unfairlabor practices as proscribed by Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]